Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 1 of 9 PageID #: 17



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

EDELINE M. SEGOVIA, individually and on            :
behalf of all other persons similarly situated,    :
                                                   :
                Plaintiff,                         :
                                                   :       CIVIL ACTION
         v.                                        :
                                                           Case No.:
                                                   :
SUNRISE MEDICAL LABORATORIES, INC., a              :
                                                           COMPLAINT & JURY DEMAND
New York Corporation, KATHRYN DAVIES,              :
a/k/a KATHRYN ESPOSITO, JOHN/JANE DOE, :
fictitiously named parties, true name(s) unknown, :
and COMPANY ABC, COMPANY XYZ,                      :
fictitiously named business entities, true name(s) :
unknown,                                           :
                                                   :
                Defendants.                        :
                                                   :
       Plaintiff EDELINE M. SEGOVIA (hereinafter “Plaintiff), by way of Summons &

Complaint against Defendants, hereby states, upon information and belief, as follows:

                                        INTRODUCTION

       1. Plaintiff alleges on behalf of herself and on behalf of other similarly situated current

           and former employees of Defendants who elect to opt into this action pursuant to the

           Fair Labor Standards Act (hereinafter “FLSA”) that among other things, they are

           entitled to: (i) unpaid wages from Defendants for overtime work for which they did

           not receive overtime premium pay as required by law, and (ii) liquidated damages

           pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., because Defendants' violations lacked

           a good faith basis.

       2. Plaintiff further alleges on behalf of herself and on behalf of other similarly situated

           current and former employees of Defendants pursuant to the New York Labor Law

           and its supporting regulations that among other things, they are entitled to unpaid

           wages for hours worked, unpaid overtime wages, unpaid spread-of-hours, statutory

                                                  1
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 2 of 9 PageID #: 18




        damages for failure to provide notices and wage statements pursuant to Wage Theft

        Prevention Act, prejudgment interest, post-judgment interest, and attorney’s fees

        and costs.

                                     THE PARTIES

     3. Plaintiff is an individual who resides in the State of New Jersey, and who is a former

        employee of Defendants.

     4. Defendant SUNRISE MEDICAL LABORATORIES, INC. (hereinafter “Sunrise”) is a

        New York domestic business corporation, which conducts business in the State of

        New York.

     5. Sunrise’s principal executive office is located at 250 Miller Place, Hicksville, NY.

     6. Defendant Sunrise has a national presence, with multiple locations in the State of

        New York and throughout the United States.

     7. Defendant Sunrise employs hundreds of employees across the country.

     8. Defendant KATHRYN DAVIES a/k/a KATHYRN ESPOSITO (hereinafter

        “Kathryn”) was Plaintiff’s manager while Plaintiff was employed by Defendants.

     9. Upon information and belief, Defendant Kathryn had the power to hire and fire

        employees, set wages, set schedules, and supervised Plaintiff, as well as other

        employees, and retained records.

     10. Defendant John Doe and Jane Doe are individuals, true names unknown at this time,

        affiliated with the other Defendants.

     11. Defendants Company ABC and Company XYZ are business entities, true names

        unknown at this time, affiliated with the other Defendants.

     12. All Defendants are “employers” as defined in the Fair Labor Standards Act and the

        New York Labor Law.

                                                2
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 3 of 9 PageID #: 19



                              JURISDICTION AND VENUE

     13. This Court has subject matter jurisdiction over this matter pursuant to 28

        U.S.C. § 1331 and 1337 and supplemental jurisdiction over Plaintiff’s state law

        claims pursuant to 28 U.S.C. § 1367.

     14. In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

        pursuant to 29 U.S.C. § 216(b).

     15. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the enterprise

        was located in this district, and all transgressions occurred in this district.

                        COLLECTIVE ACTION ALLEGATIONS

     16. Pursuant to 29 U.S.C. § 206 and §207, Plaintiff seeks to prosecute her FLSA claims

        as a collective action on behalf of all persons who are or were employed by

        Defendants in the United States at all relevant times, who were non-exempt

        employees within the meaning of the FLSA, and who were not paid statutory

        overtime compensation at rates not less than one-and-one-half times the regular

        rate of pay for hours worked in excess of forty hours per workweek (the "Collective

        Action Members").

     17. The Collective Action Members are similarly situated to Plaintiff in that they were

        employed by Defendants as non-exempt employees, including, but not limited to, as

        cytotechnologists, and were denied premium overtime pay for hours worked

        beyond forty hours in a week.

     18. They are further similarly situated in that Defendants had a policy and practice of

        knowingly and willfully refusing to pay them overtime.

     19. The exact number of such individuals is presently unknown, but is known by

        Defendants and can be ascertained through appropriate discovery.

                                               3
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 4 of 9 PageID #: 20



                            CLASS ACTION ALLEGATIONS

     20. Plaintiff seeks to prosecute her wage and hour claims as a class action on behalf of all

        persons employed by the Defendants at all relevant times, who were not paid

        spread-of-hours for every day that they worked in excess of 10 hours, statutory

        overtime compensation, statutory wages for hours worked, and provided the notices

        and wage statements pursuant to the Wage Theft Prevention Act.

     21. At all relevant times, Plaintiff and other members of the Class were similarly

        situated because they have been subject to Defendants’ common practices, policies,

        procedures, protocols and plans, including willfully failing and refusing to pay them

        the required spread-of-hours, overtime pay, statutory wages for hours worked, and

        willfully failing to provide notices and statements pursuant to the Wage Theft

        Prevention Act.

     22. The Class Members are similarly situated to Plaintiff in that they were employed by

        Defendants, and were denied spread-of-hours for every day that they worked in

        excess of 10 hours, premium overtime pay for hours worked beyond forty hours in a

        week, statutory wages for hours worked, and notices and wage statements pursuant

        to the Wage Theft Prevention Act.

     23. The claims of Plaintiff stated herein are similar to those of other employees and

        former employees.

                                           FACTS

     24. Plaintiff was employed by Defendants as a cytotechnologist from August 13, 2018 to

        September 30, 2019.

     25. Plaintiff was employed as a non-exempt, hourly, employee, and as such, she was

        entitled to the proper overtime pay, as well as to the proper notices and wage

                                              4
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 5 of 9 PageID #: 21




        statements, and the proper spread-of-hours pay.

     26. Although Plaintiff was paid at the rate of $46/hour, she was not paid at the required

        overtime rate of 1.5 times the regular rate, for all hours worked in excess of 40 hours

        in a given week.

     27. Plaintiff has over 30 years of experience in her field.

     28. During certain weeks, Plaintiff worked from Mondays through Fridays.

     29. During certain weeks, Plaintiff would work on Saturdays too.

     30. In at least 40-45 of the weeks that Plaintiff was employed by Defendants, Plaintiff

        worked in excess of 40 hours in a given week, yet she was not paid overtime as

        required by the FLSA and New York Labor Law.

     31. At times, Plaintiff worked approximately 20 hours of overtime in a given week.

     32. Defendant Kathryn supervised Plaintiff’s work, had the power to hire and fire, and

        controlled Plaintiff’s work schedule.

     33. Through the individual Defendants named herein, Sunrise was involved in the day-

        to-day supervision and discipline of its employees, including Plaintiff.

     34. Sunrise controlled the work schedule of its employees, including Plaintiff.

     35. Sunrise maintained Plaintiff’s employment records.

     36. Defendants failed to pay Plaintiff statutory overtime compensation at rates not less

        than one-and-one-half times the regular rate of pay for hours worked in excess of

        forty hours per workweek.

     37. Defendants violated multiple aspects of the federal and state labor laws by

        mishandling Plaintiff’s compensation calculations.

     38. Defendants failed to meet the statutory recordkeeping requirements under both the

        federal and state labor laws.

                                                5
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 6 of 9 PageID #: 22



                             FIRST CAUSE OF ACTION
                     Unpaid Overtime Wages – New York Labor Law

     39. Plaintiff realleges and incorporates by reference all allegations in the preceding

        paragraphs as if fully set forth herein.

     40. At all relevant times, Defendants employed the Plaintiff within the meaning of the

        New York Labor Law §§2 and 651.

     41. Defendants willfully violated Plaintiff’s rights by failing to pay her overtime wages

        for hours worked in excess of forty hours per week under New York Labor Law

        §652, in violation of 12 N.Y.C.R.R. 142-2.2.

     42. Defendants’ failure to pay overtime was willful within the meaning of New York

        labor Law § 663 and supporting regulations.

     43. By reason of Defendants’ violations of New York Labor Law, the Plaintiff is entitled

        to recover from Defendants, jointly and severally, her unpaid overtime wages and an

        amount equal to her unpaid overtime wages in the form of liquidated damages, as

        well as reasonable attorneys’ fees and costs of the action, including interest, pursuant

        to New York labor Law 198, all in an amount to be determined at trial.

                                 SECOND CAUSE OF ACTION
                             Spread of Hours – New York Labor Law
     44. Plaintiff realleges and incorporates by reference all allegations in the preceding

        paragraphs as if fully set forth herein.

     45. The NYLL requires employers to pay an extra hour’s pay for every day that an

        employee works an interval in excess of 10 hours pursuant to the NYLL §§190, et seq.,

        and §§650, et seq., and New York State Department of Labor regulations §146-1.6.

     46. The Defendants violated the aforementioned legal requirement.




                                              6
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 7 of 9 PageID #: 23



                            THIRD CAUSE OF ACTION
              Wage Theft Prevention Act Under The New York Labor Law
     47. Plaintiff realleges and incorporates by reference all allegations in the preceding

        paragraphs as if fully set forth herein.

     48. At all relevant times, Defendants employed Plaintiff within the meaning of the New

        York Labor Law §§ 2 and 651.

     49. Defendants willfully violated Plaintiff’s rights by failing to provide her with the

        wage notices required by the Wage Theft Prevention Act.

     50. Defendants willfully violated Plaintiff’s rights by failing to provide her with wage

        statements required by the Wage Theft Prevention Act.

     51. Due to Defendants’ New York Labor Law violations, the Plaintiff is entitled to

        recover statutory damages pursuant to the Wage Theft Prevention Act.

                            FOURTH CAUSE OF ACTION
                      Unpaid Wags Under the New York Labor Law
     52. Plaintiff realleges and incorporates by reference all allegations in the preceding

        paragraphs as if fully set forth herein.

     53. At all times relevant to this action, Plaintiff was employed by Defendants within the

        meaning of New York Labor Law §§2 and 651.

     54. Plaintiff worked more hours than those reflected by Defendants’ “employment

        records.” She was not compensated by Defendants for all hours she worked.

     55. Defendants failed to pay Plaintiff wages for hours worked in violation of NYLL

        Article 6.

     56. Due to Defendants’ violations of the New York Labor Laws, Plaintiff is entitled to

        recovery from Defendants, jointly and severally, her unpaid wages and an amount

        equal to her unpaid wages in the form of liquidated damages, as well as reasonable


                                              7
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 8 of 9 PageID #: 24




          attorney’s fees and costs of the action, and interest in accordance with New York

          Labor Law §198(1-a).

                                     PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      A. Unpaid overtime wages;

      B. Unpaid wages for hours worked;

      C. An additional and equal amount as liquidated damages pursuant to N.Y. Lab. Law

          Article 19, §§ 650 et seq., and the NY State Department of Labor regulations;

          however, Plaintiff will wave liquidated damages if there is class action certification;

      D. Pre-judgment interest;

      E. Post-judgment interest;

      F. An injunction requiring Defendants to pay all statutory-required wages and comply

          with all other legal requirements detailed herein, pursuant to NY Labor Law;

      G. Attorneys’ fees and costs of the action; and

      H. Such other relief as this Court shall deem just and proper.

                                        JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.



Date: November 18, 2019                              HENG WANG & ASSOCIATES, P.C.
                                                     Attorney for Plaintiffs

                                                    _/s Heng Wang_____________________
                                                By: Heng Wang, Esq.
                                                    305 Broadway, Suite 1000
                                                    New York, NY 10007
                                                    Tel:   (212) 513-1183
                                                    Heng.wang@wanggaolaw.com




                                                 8
Case 2:19-cv-06499-JMA-ARL Document 1 Filed 11/18/19 Page 9 of 9 PageID #: 25



DEMAND BY EMPLOYEES TO INSPECT SHARE RECORDS AND MINUTES PURSUANT
   TO SECTION 624 OF THE NEW YORK STATE BUSINESS CORPORATION LAW

To: SUNRISE MEDICAL LABORATORIES, INC.

PLEASE TAKE NOTICE THAT Plaintiff and others similarly situated, as employees of the
above corporation, intend to demand, pursuant to the provisions of Section 630 of the Business
Corporation Law of New York, and Section 609 of the Limited Liability Company Law of New
York, payment of debts, wages, and/or salaries due and owing to them as laborers, servants,
and/or employees of the above corporation for services performed by them for the above
corporation and LLC within the six (6) years preceding the date of this notice from the ten
largest shareholders of the above corporation and LLC, and who have expressly authorized the
undersigned, as their attorney, to make this demand on their behalf.

HEREBY DEMAND the right to examine, in person or by agent or attorney, during usual
business hours, the minutes of the proceedings of the shareholders and records of shareholders
of the above corporation and to make extracts therefrom on or after five (5) days from receipt of
this notice.


Date: November 18, 2019                             HENG WANG & ASSOCIATES, P.C.
                                                    Attorney for Plaintiffs

                                                    _/s Heng Wang_____________________
                                                By: Heng Wang, Esq.
                                                    305 Broadway, Suite 1000
                                                    New York, NY 10007
                                                    Tel:   (212) 513-1183
                                                    Heng.wang@wanggaolaw.com




                                                9
